82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Larry HENO, Appellant.
No. 95-4080NE
United States Court of Appeals, Eighth Circuit.
Submitted:  April 8, 1996.Decided:  April 17, 1996.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN and FAGG, Circuit Judges, and BURNS,* District Judge.
PER CURIAM.


1
Larry Heno appeals his drug-related conviction.   Heno contends the district court improperly denied Heno's motion to suppress.   Heno also contends exigent circumstances did not excuse the officers' no-knock entry into the residence in question.   A review of the record and the parties' briefs shows the ruling of the district court was correct.   Because the appeal involves the straightforward application of settled principles of law, an extended discussion of the issues will serve no useful purpose.   We thus affirm Heno's conviction.   See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES M. BURNS, United States District Judge for the District of Oregon, sitting by designation